Title: From George Washington to Elias Dayton, 11 June 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Head Quarters Newburgh June 11.
                     1782
                  
                  I am informed by casual report that a Captain of the 57th Regt
                     British, lately taken by Captain Hyler at the Light House, is on his Parole at
                     Elizabeth Town, or in that vicinity, as it is improper he should remain at any
                     place so near the Lines, & as I am informed he is wounded in such a
                     manner as to be incapable of being removed to a distance, I wish you to pay
                     immediate attention to the Matter, & to have him without loss of time, taken into safe custody,
                     conveyed to the Jersey Line or some other place of security, & guarded
                     in such a manner as that he cannot possibly make his escape, at the same time
                     that you must be answerable for his safe keeping you will be pleased to have him
                     treated with every species of tenderness & delicacy his circumstances
                     may require, & his situation will admit. I am Sir &c.
                  
               